Citation Nr: 1805175	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from June 1967 to June 1987, including service in Korea.  He is the recipient of the Army Achievement Medal, the Army Commendation Medal, and the Army Good Conduct Medal on five occasions.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for coronary artery disease and assigned an initial 10 percent rating, effective August 31, 2010.  The appellant appealed both the initial rating and effective date assigned.  Before the appeal was certified to the Board, in a July 2013 rating decision, the RO increased the initial rating to 30 percent, effective August 31, 2010.  

In a July 2015 decision, the Board denied an effective date earlier than August 31, 2010, for the award of service connection for coronary artery disease.  The Board remanded the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease.  In July 2017, the Board again remanded the matter for additional evidentiary development.  A Supplemental Statement of the Case (SSOC) was issued in December 2017.

The Board observes that, in a statement received in September 2017, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease.  He indicated that he wished to continue his appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for same.  However, as set forth above, in a July 2015 decision, the Board denied an an earlier effective date for the grant of service connection for coronary artery disease.  As there is no indication that the appellant appealed the Board's decision, it is final and not subject to revision on the same factual basis.  Moreover, VA has no authority to adjudicate a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed VA decision).  

To the extent the appellant may wish to raise a claim for revision based on clear and unmistakable error (CUE), he is advised that he must do with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (holding that "to raise CUE there must be some degree of specificity as to what the alleged error is and . . . persuasive reasons must be given as to why the result would have been manifestly different").  The applicable provisions pertaining to CUE motions are delineated at 38 U.S.C. § 7111 (2012) and 38 C.F.R. § 20.1404 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In correspondence received in September 2017, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, as set forth above, in a statement received in September 2017, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease.  In furtherance of his desire to withdraw the instant appeal, the appellant cancelled the September 2017 VA examination for which this matter had been remanded in July 2017.  The appellant's representative noted such withdrawal and cancellation of the scheduled VA examination in the December 2017 Informal Hearing Presentation.

The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease is dismissed.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


